Judgment, Supreme Court, New York County (Renee White, J.), rendered October 30, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
The record establishes that, after consultation with counsel, defendant made a valid written waiver of his right to appeal (see People v Moissett, 76 NY2d 909 [1990]). Accordingly, review of defendant’s suppression claim is foreclosed. Were we to find that defendant’s waiver was invalid, we would find that the court properly denied defendant’s suppression motion. Concur— Andrias, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.